Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 10/26/21.
Original claims 21-67 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10530899. Although the claims at issue are not identical, they are not patentably distinct from each other because  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a .
 In further comparison as revealed on the table below   claims 21-67  of the instant application is compared with the claims 1-21 of U.S .Patent No. 10530899(see the table below). The comparison  reveal the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the patented claims 1-21. These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.





Instant Application 17/219-422 
21. (New) A method comprising: 

determining, for an account on a messaging system, one or more recommended accounts that the messaging system recommends the account associate; generating, for the account, instructions to cause presentation of a user interface that depicts, for each of the one or more recommended accounts: data for the recommended account, wherein the data includes account information for the recommended account; 
and a user interface element that, upon selection, triggers creation of an association between the account and the recommended account; and


 providing, to a client device for the account, the instructions to cause the client device to present the user interface that depicts, for each of the one or more recommended accounts, the data and the user interface element.

22. (New) The method of claim 21, comprising: determining at least one of the one or more recommended accounts using data for a second account, wherein: generating the instructions to cause presentation of the user interface comprises generating the instructions to cause presentation of the user interface that depicts: in a first portion, second data for the second account; and in a second portion, the data and the user interface element for the at least one of the one or more recommended accounts.

23. | (New) The method of claim 22, wherein determining the at least one of the one or more recommended accounts using data for the second account comprises:

determining the at least one of the one or more recommended accounts using data for the second account that indicates one or more third accounts with which the second account is associated.

24. (New) The method of claim 22, wherein generating the instructions to 

25. (New) The method of claim 24, wherein: the source information comprises one or more web sources; and generating the instructions comprises generating the instructions to cause presentation of the user interface that depicts: in the first portion, i) the trust icon for the second account that indicates that the second account has been verified and ii) the source information that indicates the one or more web sources that were used to verify the second account.

26. (New) The method of claim 24, wherein: the source information comprises one or more third accounts on the messaging system; and generating the instructions comprises generating the instructions to cause presentation of the user interface that 

27. (New) The method of claim 24, comprising: determining that the second account has been verified using the source information, wherein determining the at least one of the one or more recommended accounts using

data for the second account is responsive to determining that the second account has been verified using the source information.

28. (New) The method of claim 24, comprising: selecting a type for the trust icon using a degree to which the second account has been verified, wherein generating the instructions comprises generating the instructions to cause presentation of the user interface that depicts: in the first portion, 1) the trust icon of the selected type for the second account that indicates that the second 

29. (New) The method of claim 28, wherein selecting the type for the trust icon comprises selecting a size for the trust icon using the degree to which the second account has been verified.

30. (New) The method of claim 28, wherein selecting the type for the trust icon comprises selecting the type for the trust icon using at least one of a quantity, a type, or a reputation of the sources used to verify the second account.

31. (New) The method of claim 21, wherein: determining the one or more recommended accounts comprises determining, for the account on the messaging system, the one or more recommended accounts that the messaging system recommends the account follow; and generating the instructions comprises generating the instructions to cause presentation of the user interface that depicts, for each of the one or more recommended 

32. (New) A system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:

determining, for a first account on a messaging system, one or more recommended accounts that the messaging system recommends the first account associate using first data for a second account; generating, for the first account, first instructions to cause presentation of a user interface that depicts: in a first portion: second data for the second account that indicates that the second account has not been verified; and source information that indicates a source for data about the second account, which data does not verify the second account; and in a second portion and for each of the one or more recommended 

33. (New) The system of claim 32, the operations comprising: determining, for the first account, one or more second recommended accounts using fourth data for a third account; generating, for the first account, second instructions to cause presentation of a second user interface that depicts: in a first portion of the second user interface: a trust icon for the third account that indicates that the third account has been verified; and second source information that indicates a source for the verification of the third account; and in a second portion of the second user interface and for each of the one or more second recommended accounts:



association between the first account and the second recommended account.

34. (New) The system of claim 33, the operations comprising:

selecting a type for the trust icon using a degree to which the second account has been verified.

35. (New) The system of claim 34, wherein selecting the type for the trust icon comprises selecting a size for the trust icon using the degree to which the second account has been verified.

36. (New) The system of claim 34, wherein selecting the type for the trust icon comprises selecting the type for the trust icon using at least one of a quantity, a type, or a reputation of the sources used to verify the second account.

37. (New) The system of claim 32, wherein:

determining the one or more recommended accounts comprises determining, for the first account on the messaging system, the one or more recommended accounts that the messaging system recommends the first account follow; and

generating the first instructions comprises generating the first instructions to cause presentation of the user interface that depicts, in the second portion and for each of the one or more recommended accounts:

the third data for the recommended account; and the user interface element that, upon selection, causes the first account to follow

the recommended account.

38. (New) One or more non-transitory computer-readable storage media with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising:


generating, for the account, instructions to cause presentation of a user interface that depicts, for each of the one or more recommended accounts: data for the recommended account, wherein the data includes account information for the recommended account; and a user interface element that, upon selection, triggers creation of an association between the account and the recommended account; and providing, to a client device for the account, the instructions to cause the client device to present the user interface that depicts, for each of the one or more recommended accounts, the data and the user interface element.

39. (New) The computer-readable storage media of claim 38, the operations comprising: determining at least one of the one or more recommended accounts using data for a second account, wherein: generating the instructions to cause presentation of the user interface comprises generating 

40. (New) The computer-readable storage media of claim 39, wherein determining the at least one of the one or more recommended accounts using data for the second account comprises: determining the at least one of the one or more recommended accounts using data for the second account that indicates one or more third accounts with which the second account is associated. Al. (New) The computer-readable storage media of claim 39, wherein generating the instructions to cause presentation of the user interface comprises: generating the instructions to cause presentation of the user interface that depicts: in the first portion, 1) a trust icon for the second account that indicates that the second account has been verified and ii) source information that indicates a source for the verification of the second account.



the user interface that depicts:

in the first portion, i) the trust icon for the second account that indicates that the second account has been verified and ii) the source information that indicates the one or more web sources that were used to verify the second account.

43. (New) The computer-readable storage media of claim 41, wherein: the source information comprises one or more third accounts on the messaging system;

and generating the instructions comprises generating the instructions to cause presentation of

the user interface that depicts:

in the first portion, i) the trust icon for the second account that indicates that 

44. (New) The computer-readable storage media of claim 41, the operations comprising: determining that the second account has been verified using the source information, wherein determining the at least one of the one or more recommended accounts using

data for the second account is responsive to determining that the second account has been

verified using the source information.

45. (New) The computer-readable storage media of claim 41, the operations comprising: selecting a type for the trust icon using a degree to which the second account has been

verified, wherein generating the instructions comprises generating the instructions to cause



in the first portion, 1) the trust icon of the selected type for the second account that indicates that the second account has been verified and ii) the source information that indicates the source for the verification of the second account.

46. (New) The computer-readable storage media of claim 45, wherein selecting the type for the trust icon comprises selecting a size for the trust icon using the degree to which the second account has been verified.

47. (New) The computer-readable storage media of claim 45, wherein selecting the type for the trust icon comprises selecting the type for the trust icon using at least one of a quantity, a type, or a reputation of the sources used to verify the second account.

48. (New) The computer-readable storage media of claim 38, wherein: determining the one or more recommended accounts comprises 

49. (New) A method comprising: receiving, for an account on a messaging system, first data for one or more recommended accounts that the messaging system recommends the account associate; and presenting, for the account, a user interface that depicts, for each of the one or more recommended accounts: second data for the recommended account, wherein the second data includes account information for the recommended account; and a user interface element that, upon selection, triggers creation of an association between the account and the recommended account.

50. (New) The method of claim 49, comprising: receiving third data for a second account that the messaging system used to determine at least one of the one or more recommended accounts, wherein:

presenting the user interface comprises presenting the user interface that depicts: in a first portion, fourth data for the second account; and in a second portion, the second data and the user interface element for the at least one of the one or more recommended accounts.

51. | (New) The method of claim 50, wherein: the third data comprises source information; and presenting the user interface comprises presenting the user interface that depicts: in the first portion, 1) a trust icon for the second account that indicates that the second account has been verified and ii) the source information that indicates a source for the verification of the second account.

52. (New) The method of claim 51, comprising: selecting a type for the trust 

53. (New) The method of claim 52, wherein a size for the trust icon represents the degree to which the second account has been verified.

54. (New) The method of claim 52, wherein the type for the trust icon represents at least one of a quantity, a type, or a reputation of the sources used to verify the second account.

55. (New) The method of claim 49, wherein: receiving the first data for the one or more recommended accounts comprises receiving, for the account on the messaging system, the first data the one or more recommended accounts that the messaging system recommends the account follow; and 

the second data for the recommended account; and the user interface element that, upon selection, causes the account to follow the recommended account.

56. (New) A system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving, for a first account on a messaging system, first data for one or more recommended accounts that the messaging system recommends the first account associate using first data for a second account; and presenting, for the first account, a user interface that depicts: in a first portion: second data for the second account that indicates that the second account has not been verified; and source information that indicates a source for data about the second account, which data does not verify the second account; and in a second 

57. (New) The system of claim 56, the operations comprising: receiving, for the first account, fourth data for a third account that the messaging system used to determine one or more second recommended accounts; presenting, for the first account and using the fourth data, a second user interface that depicts: in a first portion of the second user interface: a trust icon for the third account that indicates that the third account has been verified; and
second source information that indicates a source for the verification of the third account; and in a second portion of the second user interface and for each of the one or more second recommended accounts: fifth data for the second recommended account; and a second user interface element that, upon selection, triggers creation of an 

58. (New) The system of claim 57, wherein a size for the trust icon represents a degree to which the second account has been verified. 59, (New) The system of claim 57, wherein a type for the trust icon represents a degree to which the second account has been verified.

60. (New) The system of claim 59, wherein the type for the trust icon represents at least one of a quantity, a type, or a reputation of the sources used to verify the second account.

61. (New) One or more non-transitory computer-readable storage media with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: receiving, for an account on a messaging system, first data for one or more recommended accounts that the messaging system recommends the account associate; and presenting, for the account, a user interface that depicts, for each of the one or more recommended accounts: second data 

62. (New) The computer-readable storage media of claim 61, the operations comprising: receiving third data for a second account that the messaging system used to determine at least one of the one or more recommended accounts, wherein:
presenting the user interface comprises presenting the user interface that depicts: in a first portion, fourth data for the second account; and in a second portion, the second data and the user interface element for the at least one of the one or more recommended accounts.

63. (New) The computer-readable storage media of claim 62, wherein: the third data comprises source information; and presenting the user interface comprises presenting the user interface that depicts: in the first portion, 1) a trust icon for the second account that 

64. (New) The computer-readable storage media of claim 63, the operations comprising: selecting a type for the trust icon using a degree to which the second account has been verified, wherein generating the instructions comprises generating the instructions to cause presentation of the user interface that depicts: in the first portion, 1) the trust icon of the selected type for the second account that indicates that the second account has been verified and ii) the source information that indicates the source for the verification of the second account.

65. | (New) The computer-readable storage media of claim 64, wherein a size for the trust icon represents the degree to which the second account has been verified.

66. (New) The computer-readable storage media of claim 64, wherein the type for the trust icon represents at least one of a quantity, a type, or a reputation 

67. (New) The computer-readable storage media of claim 61, wherein: receiving the first data for the one or more recommended accounts comprises receiving, for the account on the messaging system, the first data the one or more recommended accounts that the messaging system recommends the account follow; and

presenting the user interface comprises presenting the user interface that depicts, for each of the one or more recommended accounts:
the second data for the recommended account; and
the user interface element that, upon selection, causes the account to follow the recommended account.
 U.S. Patent No. 10530899
1. A method, comprising:

receiving, by a messaging platform, a request from a first account of the messaging platform to associate a web source with the first account, the request comprising a network identifier of the web source and an account identifier of the first account; 
in response to the request, locating within the web source, a tag associated with the first account, wherein the tag includes the account identifier; 
creating, in response to locating the tag within the web source having the account identifier of the first account of the messaging platform, an association between the first account and the web source; and 
providing a graphical element indicating the association for display when providing information associated with the first account on the social messaging platform. 

2. The method of claim 1, wherein the identifies a relationship between the first account and a second account. 
 
3. The method of claim 2, further comprising: identifying, using the tag, the relationship between the first account and the second account; confirming, using an account identifier of the second account, the first relationship; and creating a second association between the first account and the second account. 
 
4. The method of claim 1, further comprising: locating, within the web source, a second tag associated with a third account; sending, to the third account, an association request; receiving, from the third account, a confirmation to the association request; and creating a third association between the third account and the web source and a second relationship between the third account and the first account. 
 
5. The method of claim 1, wherein the indication of the association comprises an element indicating a trust level. 
 



6. The method of claim 5, wherein the trust level is based on one selected from a group consisting of: a popularity of the web source, and a quantity of web sources used. 
 
7. The method of claim 1, further comprising: determining that the network location is relevant to one or more other accounts of the messaging platform; and recommending the account to the one or more other accounts of the messaging platform. 
 
8. A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving, by a messaging platform, a request from a first account of the messaging platform to associate a web source with the first account, the request comprising a network identifier of the web source and an account identifier of the first account; in response to the request, locating within the web 
 
9. The system of claim 8, wherein the tag identifies a relationship between the first account and a second account. 
 
10. The system of claim 9, wherein the instructions are further operable, when executed by the one or more computers to cause the one or more computers to perform operation comprising: identifying, using the tag, the relationship between the first account and the second account; confirming, using an account identifier of the second account, the first relationship; and creating a second association between the first account and the second account. 

11. The system of claim 8, wherein the instructions are further operable, when executed by the one or more computers to cause the one or more computers to perform operation comprising: locating, within the web source, a second tag associated with a third account; sending, to the third account, an association request; receiving, from the third account, a confirmation to the association request; and creating a third association between the third account and the web source and a second relationship between the third account and the first account. 
 
12. The system of claim 8, wherein the indication of the association comprises an element indicating a trust level. 
 
13. The system of claim 12, wherein the trust level is based on one selected from a group consisting of: a popularity of the web source, and a quantity of web sources used. 
 
14. The system of claim 8, wherein the instructions are further operable, when executed by the one or more computers to cause the one or more computers to 
 
15. One or more non-transitory computer-readable storage media with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: receiving, by a messaging platform, a request from a first account of the messaging platform to associate a web source with the first account, the request comprising a network identifier of the web source and an account identifier of the first account; in response to the request, locating within the web source, a tag associated with the first account, wherein the tag includes the account identifier; creating, in response to locating the tag within the web source having the account identifier of the first account of the messaging platform, an association between the first account and the web source; and providing a graphical element indicating the association for display when providing 
 
16. The one or more computer-readable storage media of claim 15, wherein the tag identifies a relationship between the first account and a second account. 
 
17. The one or more computer-readable storage media of claim 16, wherein the instructions are further operable, when executed by the one or more computers, to perform operations comprising: identifying, using the tag, the relationship between the first account and the second account; confirming, using an account identifier of the second account, the first relationship; and creating a second association between the first account and the second account. 
 
18. The one or more computer-readable storage media of claim 15, wherein the instructions are further operable, when executed by the one or more computers, to perform operations comprising: locating, within the web source, a second tag associated with a third account; sending, to the third account, 
 
19. The one or more computer-readable storage media of claim 15, wherein the indication of the association comprises an element indicating a trust level. 
 
20. The one or more computer-readable storage media of claim 19, wherein the trust level is based on one selected from a group consisting of: a popularity of the web source, and a quantity of web sources used. 
 
21. The one or more computer-readable storage media of claim 15, wherein the instructions are further operable, when executed by the one or more computers, to perform operations comprising: determining that the network location is relevant to one or more other accounts of the messaging platform; and recommending the account to the one or more other accounts of the messaging platform. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456